DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments and Argument’s
	Applicants argument’s and amendments filed on 7/6/22 have been fully considered, and entered.  The amendment of “receiving, from the central cloud device, a content priority for each of the selected one or more of the missing portions, the content priority being based on the received content and a heatmap created based on information shared by the plurality of sub-edge devices” has been fully considered and found persuasive.  Therefore the rejections of claims 1-20 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and found to be persuasive.  These remarks along with the amendments “receiving, from the central cloud device, a content priority for each of the selected one or more of the missing portions, the content priority being based on the received content and a heatmap created based on information shared by the plurality of sub-edge devices” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.  The closest prior around found is as follows:
Kahn et al US (20070266414) teaches a process of FIG. 15 begins with the selection by, for example, a user of a new program for viewing and/or recording (i.e., a program different from that currently being viewed and/or recorded). The IRD 106 determines if the transmission of the new program via the satellite/relay 104 has already started (block 1515), that is, if a beginning portion of the new program (e.g., the example beginning portion 1320 of FIG. 13) has already been missed. If transmission of the new program via the satellite/relay 104 has already started (block 1515), the IRD 106 starts recording the remainder of the new program from the satellite signal (e.g., the example portion 1345 of FIG. 13) (block 1520) and downloads and records the missed beginning portion from the CDN 110 (block 1525). If the new program is to be viewed, the IRD 106 begins playback of the new program starting with the beginning portion downloaded from the CDN 110 and continues with the remainder portion received via the satellite signal. Control then proceeds to block 1545 to monitor for a satellite interruption.
Mirmirani US (20210136426) teaches a comparator 96 may include a prioritizer 114 that sets the order of the missing content segments list based upon certain predetermined criteria such as the category of content (recent or urgent news being prioritized for propagation across the fleet faster than movies, etc.), the total size of all of the content 74 that is part of a single unit of multimedia content, and so on. The comparator 96 may also include a cost comparator 116 that evaluates data transfer expenses for transferring the segments 76 of content 74 from any one of the available upstream sources, and prioritizing, selecting, or avoiding those data transmission segments that are more expensive. The cellular modem 64 may connect to different or multiple cellular networks, and the cost comparator 116 may evaluate between each to determine the lowest cost. For example, roaming on one network depending on the location of the aircraft, versus in-plan on another network, may be evaluated.
Witriol et al US (20170228899) teaches check boxes to enable the display of values of zero, negative values, or null values (e.g., portions of the dataset missing a value, having a non-numeric value, or an error code as a value) may be provided to affect whether the associated values are considered part of the dataset for purposes of assigning values to colors, while in other aspects these values may be mapped to a no-color (i.e., are 100% transparent).
None of these references, taken alone or in any reasonable combination, teach the claims as amended in conjunction with the other limitations recited by the Applicant, and thus the claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478